Citation Nr: 1131003	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-39 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease.  







ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from November 1961 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was remanded in March 2010 for further evidentiary development.  All actions required by the remand order have been accomplished.  

It appears that the Veteran has changed his representative-switching from the Veterans of Foreign Wars of the United States (VFW) to the Disabled American Veterans (DAV).  In an April 2011 statement, the VFW indicated that the Veteran had submitted a VA Form 21-22 in September 2010 in favor of DAV.  This form, however, is not associated with the claims file.   Because this decision represents a full grant of the benefit sought, clarification of representation would cause an unnecessary administrative delay.  If the Veteran wishes to have representation in future matters before VA, he should submit a new, executed VA Form 21-22. 


FINDING OF FACT

The Veteran experiences degenerative disc disease with protrusion and spondylosis; the evidence of record suggests that the current low back disorder, at least in part, had causal origins in active military service in cramped tank turrets.  


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for degenerative disc disease in the lumbar spine.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed a chronic low back disability as a result of his service in tanks with the U.S. Army.  Specifically, he alleges that, because he is of a tall stature, his crouching in tank turrets caused him to develop back pain, which in turn developed into a chronic disability.  

The Veteran's service personnel records do indicate that he served in the Armor Branch of the U.S. Army, and that he worked in tanks.  The service treatment records do not indicate that the Veteran had a chronic low back disability at the time of service separation; however, there are several complaints of back pain noted throughout the Veteran's service.  In December 2006, the RO received a letter from the Veteran's long-time treating physician.  This doctor stated that he had known the Veteran for twenty years, and that the Veteran has had low back pain for the duration of their doctor-patient relationship.  The physician referenced recent radiographic evidence, and stated that the Veteran experienced chronic degenerative discopathic spondylosis from L2-L3 to L5-S1, moderately severe acquired central canal stenosis at L3-L4 and L4-L5, with borderline acquired stenosis at L2-L3, an old anterior fracture of the vertebral endplate at L5 and L4, and a L5-S1 dorsal ridge protrusion abutting the first cervical nerve root.  This doctor stated that the Veteran's military service "may have been the initial cause of his back injury."  The opinion continued with the physician giving his opinion that the current back disorder "may have been directly correlated to [the Veteran's] tank duties in service."  

Subsequent to the receipt of this opinion, the Veteran submitted additional radiographic evidence, which includes a July 2008 magnetic resonance imaging (MRI) study confirming the presence of spondylosis and disc protrusion.  The Veteran was afforded a VA examination in July 2008.  In March 2010, the Board determined that the opinion of the examiner was somewhat confusing.  Specifically, the 2008 examiner stated that the Veteran's degenerative disc disease was not likely related to service (indicating that a post-service bus accident was the likely cause); however, after making this assessment, the examiner concluded that "10-20 percent" of the Veteran's current disability was indeed caused by military service.  No rationale was given for why this percentage was assessed.  Additionally, the examiner did not address the Veteran's service as a tank crewman, nor the potentially positive opinion put forward in 2006.  

As there was a problem noted with the 2008 opinion, the case was remanded so that an addendum opinion could be provided.  An opinion was returned, dated in January 2010, which clarifies the 2008 opinion as to etiology.  Specifically, the 2010 examiner reviewed the history and the earlier examination opinion, and after examining the Veteran, stated that it was at least as likely as not that the Veteran's low back disorder had causal origins in service.  As a rationale, the examiner explained that the Veteran's tall stature, at 6'6", would require him to have extended periods in a "less than optimal physiological setting" while sitting or standing in a tank during rides over rough terrain.  The examiner stated that the 1985 post-service accident was certainly responsible for the greatest extent of the Veteran's disability (i.e. 80 percent); however, the disability did have origins in service, with 20 percent of the overall back disability picture being directly related to service.  

The Board is satisfied that the most recent medical opinion, based on examination and an extensive review of in-service and post-service medical history, is adequate to resolve the issue on appeal in favor of the Veteran's contentions.  The evidence shows that at least a portion of the Veteran's chronic disability of the low back had origins in service, particularly as due to extended service in cramped tank turrets (what the Veteran alleges to be responsible for his back pain).  It is noted that the RO incorrectly interpreted the examiner's opinion to mean that there was a 20 percent probability that the Veteran's back disability was due to service.  Given the support of the medical evidence of record (and a lack of any evidence contrary to the Veteran's assertions), the elements of a claim for service connection for a low back disorder have been met.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for a low back disorder, to include degenerative disc disease, is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


